Case 3:19-cv-00655-TAD-KDM Document 30 Filed 07/26/21 Page 1 of 10 PageID #: 209




                                   UNITED STATES DISTRICT COURT

                                  WESTERN DISTRICT OF LOUISIANA
                                             MONROE DIVISION


  QUANTINA MARSHALL                                           CASE NO. 3:19-CV-00655

  VERSUS                                                      JUDGE TERRY A. DOUGHTY
  UNITED CREDIT CORP. OF                                      MAG. JUDGE KAYLA D. MCCLUSKY
  TALLULAH F/K/A FMC
  MANAGEMENT SERVICES, INC.

                                          MEMORANDUM RULING

             Before the Court is a Motion for Summary Judgment [Doc. No. 25] filed by Defendant

  United Credit Corp. of Tallulah (“United Credit”). An Opposition [Doc. No. 29], was filed by

  Plaintiff Quantina Marshall (“Marshall”) on July 15, 2021.

             For the reasons set forth herein, United Credit’s Motion for Summary Judgment is

  GRANTED IN PART and DENIED IN PART.

  I.         BACKGROUND

             On May 22, 2019, Marshall filed a Complaint against United Credit for violations of the

  Family and Medical Leave Act (“FMLA”) and the Americans With Disabilities Act (“ADA”).

  The case is currently fixed for trial on October 12, 2021.

             On June 8, 2021, United Credit filed the pending Motion for Summary Judgment seeking

  to dismiss Marshall’s claims. United Credit operates as a consumer loan company that provides

  capital market and financing products to individuals in the Tallulah, Louisiana area. United

  Credit employed three employees, including Marshall. 1




  1
      Declaration of Kimberly Flamm [Doc. No. 25, Exh. 3 A]
Case 3:19-cv-00655-TAD-KDM Document 30 Filed 07/26/21 Page 2 of 10 PageID #: 210




          Marshall was hired as a customer service representative for United Credit on June 2,

  2014. Her duties included greeting customers, managing the cash drawer, and calling customers

  to remind them of their payments.2

          At issue herein is the effect of Marshall taking off work to attend to her daughter, who

  was hospitalized for epileptic seizures. As a result of her daughter’s medical condition, Marshall

  took off from work with United Credit on Wednesday, September 6, Thursday, September 7, and

  Friday, September 8, 2017.3

          Marshall told her supervisor, Lou Ann Hughes (“Hughes”), she needed to take off due to

  her daughter’s condition, and Marshall updated Hughes of the situation each day.4

          On Sunday, September 10, 2017, Marshall called Hughes to update her on her daughter’s

  state. Marshall’s daughter was kept in the hospital over the weekend. Marshall had enough

  vacation and/or sick days to cover her absences on September 6, 7, and 8, but none left after

  that.5 When Marshall talked to Hughes on September 10, 2017, Hughes told her that if she did

  not return to work the following day, September 11, 2017, she would be considered to have

  abandoned her job.6

          Marshall did not report to work on Monday, September 11, 2017. United Credit says that

  Marshall abandoned her job while Marshall maintains she was terminated. It is undisputed that

  as of Friday, September 8, 2017, she had used up her vacation and/or sick leave. It is also

  undisputed that when she missed work on Monday, September 11, 2017, she did not have any




  2
    Marshall Depo [Doc. No. 25, Exh. 4 B pages 26-27]
  3
    Marshall Depo [Doc. No. 25, Exh. 4 B pages 51-55
  4
    Marshall Depo [Doc. No. 25, Exh. 4 B pages 51-56
  5
    Marshall Depo [Doc. No. 25, Exh. 4 B pages 54 and 56
  6
    Marshall Depo [Doc. No. 25, Exh. 4 B page 58

                                                           2
Case 3:19-cv-00655-TAD-KDM Document 30 Filed 07/26/21 Page 3 of 10 PageID #: 211




  sick and/or vacation leave remaining. Further, it is undisputed that she took off from work with

  United Credit on September 6, 7, 8, and 11 due to her daughter being hospitalized for seizures.

  II.     LAW AND ANALYSIS

          A.      Standard of Review

          Under Federal Rule of Civil Procedure 56(a), [a] party may move for summary judgment,

  identifying each claim or defense—or the part of each claim or defense—on which summary

  judgment is sought. The court shall grant summary judgment if the movant shows that there is no

  genuine dispute as to any material fact and the movant is entitled to judgment as a matter of law.

  The moving party bears the initial burden of informing the court of the basis for its motion by

  identifying portions of the record which highlight the absence of genuine issues of material fact.

  Topalian v. Ehrmann, 954 F.2d 1125, 1132 (5th Cir. 1992); see also Fed. R. Civ. P. 56(c)(1) (A

  party asserting that a fact cannot be . . . disputed must support the assertion by . . . citing to

  particular parts of materials in the record . . . ). A fact is material if proof of its existence or

  nonexistence would affect the outcome of the lawsuit under applicable law in the case. Anderson

  v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). A dispute about a material fact is genuine if

  the evidence is such that a reasonable fact finder could render a verdict for the nonmoving party.

  Id.

          If the moving party can meet the initial burden, the burden then shifts to the nonmoving

  party to establish the existence of a genuine issue of material fact for trial. Norman v. Apache

  Corp., 19 F. 3d 1017, 1023 (5th Cir. 1994). In evaluating the evidence tendered by the parties,

  the Court must accept the evidence of the nonmovant as credible and draw all justifiable

  inferences in its favor. Anderson, 477 U.S. at 255. However, a party cannot defeat summary

  judgment with conclusory allegations, unsubstantiated assertions, or only a scintilla of evidence.



                                                      3
Case 3:19-cv-00655-TAD-KDM Document 30 Filed 07/26/21 Page 4 of 10 PageID #: 212




  Thus, Summary Judgment is appropriate if a reasonable jury could not return a verdict for the

  nonmoving party. Turner v. Baylor Richardson Med. Ctr., 476 F.3d 337, 343 (5th Cir. 2007)

  (citing Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986)); see also Ruiz v. Whirlpool,

  Inc., 12 F.3d 510, 513 (5th Cir. 1994) (testimony based on conjecture or speculation is

  insufficient to raise an issue of fact to defeat a summary judgment motion because there is no

  issue for trial unless there is sufficient evidence favoring the nonmoving party for a jury to return

  a verdict for that party. . . . If the evidence is merely colorable, or is not significantly probative,

  summary judgment may be granted.)

          B.      Analysis

          United Credit had a policy in effect during 2017, governing absences at United Credit.

  United Credit’s “Absences” policy states:

               All employees are expected to be at work on each day that they are
               scheduled, unless they are taking a pre-approved vacation day, a paid
               sick day, or a paid holiday. If any circumstance requires that an
               employee be late or absent from work, they must immediately contact
               their direct supervisor and let them know that they will either not be
               coming in or an expected time they will be in. Failure to do so will be
               considered job abandonment. [Doc. No. 25, Exh. 3A].


          The Court will first review Marshall’s FMLA claim, and then her ADA claim.

                  1.      FMLA Claim

          United Credit maintains Marshall was not an “eligible employee” under FMLA. The

  FMLA only applies to “eligible employees.” Excluded from the definition of an “eligible

  employee” is an “employee of an employer who is employed at a worksite at which such

  employer employs less than 50 employees if the total number of employees employed by that

  employer within 75 miles of the worksite is less than 50.” 29 U.S.C. 2611(2).




                                                     4
Case 3:19-cv-00655-TAD-KDM Document 30 Filed 07/26/21 Page 5 of 10 PageID #: 213




         United Credit provides evidence that the only worksite at which Marshall ever performed

  work was the United Credit office in Tallulah, which never employed more than three employees

  during the time Marshall worked there. [Doc. No. 25, Exh. 4B Page 27].

         This issue is not contested by Marshall. United Credit is entitled to summary judgment

  on Marshall’s FMLA claim.

                    2.     ADA Claim

         As to the ADA claim, Marshall maintains she was subjected to “associational disability

  discrimination” pursuant to 42 U.S.C. 12112(b)(4). This statute prohibits the following conduct:

                 Excluding or otherwise denying equal jobs or benefits to a qualified
                 individual because of the known disability of an individual with whom
                 the qualified individual is known to have a relationship or association.


  This statutory language has been found to create a cause of action for associational disability

  discrimination. Den Hartog v. Wasatch Academy, 129 F. 3d 1076, 1085 (10th Cir. 1997);

  Hilburn v. Murata Elecs. N. Am. Inc., 181 F. 3d 1220, 1230-31 (11th Cir. 1999); and Stansberry

  v. Air Wisconsin Airlines Corp. 651 F. 3d 482, 487 (6th Cir. 2011).

         The Fifth Circuit has declined to recognize a cause of action for associational disability

  discrimination. The Fifth Circuit stated that if such a cause of action were to exist, a prima facie

  case of associational discrimination would require that the plaintiff show:

         (i)        qualification for the job;
         (ii)       an adverse employment action;
         (iii)      the employer’s knowledge of the employees disabled relative; and
         (iv)       that the adverse employment action occurred under circumstances raising a
                    reasonable inference that the relative’s disability was a determining factor in the
                    employer’s adverse action. Grimes v. Wal-Mart Stores, Tex., LLC, 505 Fed.
                    App’x. 263, 267. (5th Cir. 2013).

         However, the Fifth Circuit noted that district courts within the Circuit have recognized a

  cause of action for associational discrimination. (Id., Footnote 1.) District courts appear to have

                                                      5
Case 3:19-cv-00655-TAD-KDM Document 30 Filed 07/26/21 Page 6 of 10 PageID #: 214




  recognized a cause of action for associational discrimination in Hartman v. Lafourche Parish

  Hospital, 262 F.Supp. 3d 391 (E.D. La. 2017); Moresi v. AMR Corporation, 1999 WL 680210, at

  2-3 (N.D. Texas 1999); Spinks v. Truegreen Landcare, LLC, 322 F. Supp. 2d 784,795 (S.D.

  Texas, 2014); and in Ballard v. Jackson State University, 62 F.Supp. 3d 549, 553-54 (Miss. N.D.

  2014).

           No matter what the legal theory of associational discrimination is called, the statutory

  language of 42 U.S.C. 12112(b)(4) prohibits an employer from excluding or otherwise denying

  equal jobs or benefits to a qualified individual because of the known disability of an individual

  with whom the qualified individual is known to have a relationship or association.

           This Court believes there is a cause of action by Marshall against United Credit under 42

  U.S.C. 12112(b)(4) under the facts alleged – that United Credit terminated Marshall because she

  had to stay with her daughter, who was hospitalized with seizures.

           Whether Marshall can defeat summary judgment will depend upon an evaluation of the

  four elements set forth in Grimes.

                          (i)     Qualification for the Job

           United Credit argues that Marshall was not qualified for the job as customer service

  representative because she violated United Credit’s “Absences” policy by missing work on

  September 11, 2017. However, Marshall’s situation was different than cases where employees

  were excessively absent. Marshall had sick and/or vacation days to cover her missed work

  except for on September 11, 2017. An individual is considered “qualified” if she can perform

  the essential functions of the employment position that such individual holds, or desires with or

  without reasonable accommodation. Starts v. Mars Chocolate N. Am., LLC, 2014 WL 11510274

  at 4 (W.D. Texas 2014).



                                                    6
Case 3:19-cv-00655-TAD-KDM Document 30 Filed 07/26/21 Page 7 of 10 PageID #: 215




         Additionally, Marshall did not “abandon” her job under the language of United Credit’s

  “Absences” policy. The language of the policy considers the job “abandoned” if the employee is

  absent or late for work without contacting their supervisor to let them know. The “Absences”

  policy does not consider the job to be abandoned just because the employee uses up their sick

  and/or vacation leave. It is not disputed that Marshall let her supervisor, Hughes, know that she

  was not going to be at work on September 11, 2017, because her daughter was still in the

  hospital.

         Marshall was asking for a leave of absence and leaves of absences are allowed under

  United Credit’s own policy [Doc. No. 25, Exh. 3-A page 5]. Marshall was a “qualified

  employee.”

                         (ii)    Adverse employment action

         United Credit argues they did not take adverse employment action against Marshall

  because she was told United Credit would consider her job abandoned if she failed to report on

  September 11, 2017. As discussed, United Credit’s “Absences” policy only considers the job

  abandoned if the employee is absent from work without contacting their supervisor.

         It is clear Marshall was told not to come back if she missed work on September 11, 2017.

  In fact, United Credit’s own Personnel Record – Form 301 as to September 10, 2017, states: “I

  said Quantina, you are considered not employed with FMC” [Doc. No. 25, Exh. 3-A page 12].

         An adverse employment action was taken by United Credit.

                         (iii)   The employer’s knowledge of the employee’s disabled relative

         United Credit does not contest that they had knowledge of Marshall’s daughter being in

  the hospital for seizures, but they maintain that her daughter did not have a “disability” within

  the meaning of the ADA.



                                                   7
Case 3:19-cv-00655-TAD-KDM Document 30 Filed 07/26/21 Page 8 of 10 PageID #: 216




          The record reflects that United Credit knew Marshall’s daughter was hospitalized on

  September 6, 2017, and that she was also hospitalized on September 7, 8, 9, 10 and 11, 2017.

  United Credit knew the daughter was hospitalized for epileptic seizures, which required therapy,

  testing, and medicine.

          With respect to an individual, “disability” means a physical or mental impairment that

  substantially limits one or more of the major life activities of such individual. 29 C.F.R.

  1603.2(g).

          “Physical or mental impairment” covers any physiological disorder or condition affecting

  one or more body systems, including neurological. 29 C.F.R. 1603.2(h).

          “Major life activities” include, but are not limited to caring for oneself, performing

  manual tasks, seeing, hearing, eating, sleeping, walking, standing, etc. – things, that arguably

  cannot be done with epileptic seizures. It also includes “neurological” functions. Additionally,

  the term “major” shall not be interpreted too strictly to create a demanding standard for

  disability. Whether an activity is a “major life activity” is not determined by reference to

  whether it is of “central importance to daily life.” 29 C.F.R. 1603.2(i).

          “Substantially limits” is to be construed broadly in favor of an expansive coverage. It is

  not meant to be a demanding standard. 29 C.F.R. 1603.2(j).

          At the very least, there is an issue of fact as to whether Marshall’s daughter had a

  “disability.”

                           (iv)   The adverse employment action occurred under circumstances
                                  raising a reasonable inference that the relative’s disability was
                                  a determining factor in the employer’s adverse action


          United Credit argues Marshall’s separation from employment with United Credit had

  nothing to do with her daughter’s alleged disability, but because she failed to show up on

                                                    8
Case 3:19-cv-00655-TAD-KDM Document 30 Filed 07/26/21 Page 9 of 10 PageID #: 217




  September 11, 2017, after exhausting her sick and vacation leave. However, United Credit was

  aware Marshall was taking off work to stay with her hospitalized daughter and denied her

  requested two-day leave of absence, despite the fact this was allowed under United Credit’s

  policies.

          Unlike cases where there was no evidence that the adverse employer action took place

  due to the relative’s disability, there is no real dispute that Marshall was denied a leave of

  absence and/or accommodation as a direct result of her hospitalized daughter. There was

  certainly temporal proximity between Marshall requesting leave combined with the knowledge

  of her daughter’s hospitalization. The leave request was inextricably tied to Marshall’s need to

  care for her daughter. There is sufficient evidence to create a material issue of fact that the

  daughter’s alleged disability was a determining factor in the employer’s adverse action.

          Therefore, Marshall has been able to present a prima facie case of associational disability

  discrimination and/or statutory violation of 42 U.S.C. 12112(b)(4). A presumption of

  discrimination arises, and United Credit must articulate a legitimate business reason for taking

  adverse employment action.

                 3.      Pretext

          Assuming arguendo United Credit’s articulated reasons are a legitimate business reason

  for taking adverse employment action against Marshall, Marshall has provided sufficient

  evidence for the trier of fact to find United Credit’s reasons are pretextual.

          Under United Credit’s own “Absence” policy, Marshall did not abandon her job. As

  discussed, abandonment requires the employee to fail to call the supervisor prior to being late or

  absent. Additionally, United Credit’s own policy also allowed leave to be given, and United




                                                    9
Case 3:19-cv-00655-TAD-KDM Document 30 Filed 07/26/21 Page 10 of 10 PageID #: 218




  Credit did not give Marshall her requested two-day leave despite the fact that she was a three-

  year employee who had a daughter that was hospitalized for seizures.

         Additional evidence of pretext is in United Credit’s records of the conversation with

  Marshall when she was questioned about therapy, hospitalization, and medication. United Credit

  seemed to question whether Marshall’s daughter was even in the hospital. It was written down

  by United Credit that Marshall couldn’t remember the name of the medication her daughter was

  taking. Marshall was also told on September 10, 2017, that she would be considered to have

  abandoned her job if she did not show up for work Monday, even though this would not be

  considered abandonment under United Credit’s “Absences” policy.

         Also, United Credit wrote down on the September 10, 2017, Personnel Record – Form

  301, “Quantina you are considered not employed with FMC.”

  III.   CONCLUSION

         Based upon the above, this Court GRANTS United Credit’s summary judgment on

  Marshall’s claim under the FMLA but DENIES United Credit’s summary judgment regarding

  Marshall’s ADA claim.

         Monroe, Louisiana, this 26th day of July 2021.



                                               ______________________________________
                                                TERRY A. DOUGHTY
                                                UNITED STATES DISTRICT JUDGE




                                                  10
